--------------------------------------------------------------------------------

Exhibit 10.1




MODINE MANUFACTURING COMPANY
RETIREMENT AGREEMENT




THIS AGREEMENT is made and entered into by and between Modine Manufacturing
Company, a Wisconsin corporation, having its principal place of business in
Racine, Wisconsin (the "Company"), and David B. Rayburn of Racine, Wisconsin
(the "Executive").


WHEREAS, the Company and Executive have entered into an employment agreement
dated as of June 15, 2007 (the "Employment Agreement"); and
 
WHEREAS, the Executive served as President and Chief Executive Officer of the
Company; and
 
WHEREAS, the Company and the Executive have discussed Executive's retirement
from the Company and the terms and conditions that would be applicable thereto;
and
 
WHEREAS, the parties wish to enter into this Agreement to finalize all such
terms and conditions;
 
NOW, THEREFORE, in consideration of the Executive’s past service and of the
mutual promises herein made and other good and valuable consideration, the
parties agree as follows:
 
1.           Retirement.  The Executive has agreed to retire from all officer
and director positions with the Company and its subsidiaries, and to retire as
an employee of the Company, effective as of March 31, 2008 (the “Retirement
Date”).  The Company has accepted Executive's retirement.  The Executive shall
continue to receive his current base salary and all qualified and nonqualified
pension and welfare benefits to which he is entitled as a full-time executive
employee of the Company until the Retirement Date.
 
2.           Special Retirement Benefit.  In lieu of any other amounts payable
under the Employment Agreement or under any other severance plan or program of
the Company or its affiliates, the Company shall provide Executive with special
retirement payments and benefits as set forth in the attached schedule (the
“Special Retirement Benefit Schedule”) based upon a March 31, 2008 termination
date (the “Special Retirement Benefit”).  The benefits and payments set forth in
the Special Retirement Benefit Schedule are further described in Sections 3
through 8 below.  The Executive specifically waives and releases any claims
under the Employment Agreement or any other severance plan or program of the
Company or any of its affiliates. The Special Retirement Benefit shall not be
taken into account under any other pension, savings or welfare benefit plan that
bases benefits on compensation.  The Special Retirement Benefit will be paid or
provided to Executive at the times as specified in the Special Retirement
Benefit Schedule, provided the Executive has not revoked this Agreement as
provided in Section 11(d).  If the Executive dies prior to receiving all of the
Special Retirement Benefits, any unpaid payments will be made to the Executive’s
estate.
 
3.             Base Pay.  For the period from April 1, 2008 until October 1,
2010 (thirty (30) months), the Company shall pay Executive bi-weekly an amount
equivalent to Executive’s current bi-weekly salary.  All legally required taxes
will be deducted from the above sums.  It is expressly agreed that all payments
as described above are being allocated for purposes of unemployment compensation
to each of the applicable pay periods.
 
 
 

--------------------------------------------------------------------------------

 

4.           Equity Awards.  With respect to previous grants to Executive under
the Company’s equity incentive plans as approved by the Board of Directors and
shareholders of the Company, the Officer Nomination and Compensation Committee
has consented to Executive’s early retirement, so that Executive’s previously
granted restricted stock awards shall vest to Executive and be free of any
restrictions as of the date the revocation period set forth in Section 11(d) has
expired.  In accordance with their terms, Executive's previously granted stock
options may be exercised up to the earlier of ten (10) years from the date of
grant or three (3) years following Executive's Retirement Date. Any incentive
stock options must be exercised within 90 days of the Executive's Retirement
Date in order to be considered incentive stock options; thereafter, the stock
options will be treated as non-qualified stock options.
 
5.           Financial and Tax Planning; Executive Physical.  The Company will
continue to pay for reasonable financial planning and tax preparation services
for Executive through and until March 31, 2009.  Executive is eligible and
covered for one additional medical exam at Mayo Clinic in Rochester, MN or
Jacksonville, FL or Froedtert/Medical College of Wisconsin, at his election,
under the Company’s executive medical program between the date hereof and
December 31, 2008 which Executive shall schedule through the Company’s normal
process for such exams.  Executive will be responsible for his own
transportation to the medical exam.
 
6.           401(k), Deferred Compensation, Pension Plan and Other Benefits. The
Executive’s rights and benefits under the Modine 401(k) Retirement Savings Plan
for Salaried Employees, the Modine Deferred Compensation Plan and the Modine
Non-Union Hourly and Salaried Employee Pension Plan (the “Pension Plan”) are
governed by the provisions of those plans.
 
7.           Salary Continuation; Life Insurance; Long-Term Disability
Benefits.  Given Executive’s retirement from the Company, effective as of the
Retirement Date, Executive shall cease to be eligible for salary continuation,
life insurance and Long-Term Disability Benefits generally provided by the
Company to active employees.
 
8.           Health and Dental Insurance.  The Executive’s participation in the
Company’s health and dental insurance plans shall cease on March 31,
2008.  Under current federal COBRA legislation, the Executive may elect to
continue medical and dental insurance at specified group rates for up to 18
months’ duration.  The Company will pay the Executive’s COBRA premiums for
medical and dental coverage until October 1, 2009 (eighteen (18) months).  Upon
completion of the eighteen (18) months of medical and dental insurance under
COBRA, Executive will be eligible to receive retiree medical benefits from the
Company and the Executive’s COBRA benefit will conclude.
 
9.           Executive's Obligations Under Employment Agreement;
Nondisparagement.  Executive's obligations under the Employment Agreement,
including those contained in Section 12 of the Employment Agreement relating to
confidential information, non-solicitation and restrictions on competition,
shall remain in effect.  Executive also agrees that from the date hereof he
shall not, directly or indirectly, make or cause to be made any disparaging,
derogatory, misleading or false statement, whether orally or in writing, to any
person or entity, including members of the investment community, press,
customers, competitors and advisors to the Company, about the Company and its
directors, officers or employees, or the business strategy, plans, policies,
practices or operations of the Company.  The Company shall instruct the
directors and board elected officers of the Company not to, directly or
indirectly, make or cause to be made any disparaging, derogatory, misleading or
false statement, orally or in writing, to any person or entity about
Executive.  Notwithstanding the foregoing, the Company and Executive may each
confer in confidence with its own respective legal counsel and nothing herein
shall prevent either party from responding truthfully to any information
requests or questions posed in any formal or informal legal, regulatory,
administrative or investigative proceedings involving any court, tribunal or
governmental body or agency or otherwise as required by law.

 
2

--------------------------------------------------------------------------------

 

10.           Release.  In consideration of the Company’s promise to pay the
Special Retirement Benefit to the Executive, and subject only to the performance
by the Company of its promises contained in this Agreement, the Executive hereby
releases the Company, its subsidiaries and affiliates, and their officers,
directors, employees, agents, predecessors and successors from any and all
claims that the Executive might have arising out of his employment and the
termination thereof arising prior to the time the Executive signs this
Agreement, with the exception of (a) Executive’s rights to receive vested
benefits to which the Executive is entitled after the Retirement Date under any
qualified or nonqualified employee benefits plans and arrangements of the
Company, (b) claims for indemnification as provided under applicable law, any
applicable insurance policies (e.g., directors and officers insurance), the
Articles of Incorporation or Bylaws of the Company, or any applicable policy
statements or indemnification agreements with the Company, and (c) obligations
owed to the Executive under this Agreement.  The claims that are being released
include, but are not limited to, claims under the Employment Agreement or any
other severance pay plan or program, claims for wrongful discharge, breach of
contract, harassment, unlawful terms and conditions of employment, retaliation,
defamation, invasion of privacy, discrimination (including, but not limited to,
discrimination on the basis of age under the Age Discrimination in Employment
Act and state and local law), the Sarbanes-Oxley Act of 2002 and any other
claims that might be brought under any federal, state or local law or regulation
that regulates the employment relationship or employee benefits, whether such
claims are known or unknown to the Executive at the time the Executive signs
this Agreement.
 
11.           Acknowledgments.  Each party acknowledges entering into this
Agreement knowingly, freely and voluntarily.  The Executive acknowledges that:
 
 
(a)
he has been and is hereby advised by the Company to consult with legal counsel
before signing this Agreement;

 
 
(b)
he has 21 days from the date of his receipt of this Agreement within which to
consider it;

 
 
(c)
he understands that this Agreement includes a final general release of the
Company, its subsidiaries and affiliates, and their officers, directors,
employees, agents, predecessors and successors, for any and all matters up to
the date that this Agreement is signed; and

 
 
3

--------------------------------------------------------------------------------

 

 
(d)
he may, within 7 calendar days following the date of his execution of this
Agreement, revoke this Agreement by giving written notice of his intent to
revoke to the Chairman of the Officer Nomination and Compensation Committee of
the Company’s Board of Directors, c/o Modine Manufacturing Company.  This
Agreement shall not become effective or enforceable until this 7-day revocation
period has expired.  TIME IS OF THE ESSENCE WITH REGARD TO THIS PARAGRAPH.

 
12.           Representation.  Each party represents and acknowledges that in
executing this Agreement, such party has not relied upon any representation or
statement not set forth herein made by the other party or any of the other
party’s agents, representatives or employees with regard to the subject matter,
basis or effect of this Agreement.  The Company represents and warrants that it
has obtained all consents, approvals and authorizations required to execute,
deliver and perform this Agreement, that they are in full force and effect as of
the date hereof, and that this Agreement is a valid, binding and enforceable
obligation of the Company in accordance with its terms.
 
13.           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect or impair the validity or enforceability of
any other provision and this Agreement shall be construed as if such invalid or
unenforceable provision were not contained herein.
 
14.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Wisconsin, without regard to its
conflict of laws provisions.
 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the dates set
forth below opposite their names.
 
 
/s/ David B. Rayburn
 
April 6, 2008
David B. Rayburn
 
Date
     
MODINE MANUFACTURING COMPANY
 
   
By: /s/ Gregory T. Troy
 
April 4, 2008
Gregory T. Troy, Vice President and Chief Human Resources Officer
 
Date
           
/s/ Gary L. Neale
 
April 4, 2008
Gary L. Neale, Non-executive Chairman of the Company’s Board of Directors, and
through March 31, 2008, Chairman of the Officer Nomination and Compensation
Committee of the Company’s Board of Directors
 
Date

 
 
5

--------------------------------------------------------------------------------

 

Dave Rayburn
Retirement Agreement

Special Retirement Benefit Schedule
 
Retirement
   
Retirement Agreement
   
Agreement
   
When Payable
                       
Base Pay
  $ 1,807,500  
30 mos
bi-weekly
             
Benefits Earned:
           
Pension
 
Monthly Annuity
   
at retiree's election
SERP*
  $ 2,353,547  
(approx)
Payable in non-409A amounts/409A amounts
401(k) (current balance)
  $ 297,000    
at retiree's election
Def. Comp (current balance)
  $ 539,000    
non-409A amounts -after  60 days
           
409A amounts - after six months
Vacation earned for 08/09
  $ 55,615    
4/1/2008
             
Equity
           
Restricted Stk (at market, est.$14.12 as of 3/26/08)
  $ 948,779    
At time agreement becomes effective
67194 shares restricted
           
Performance Shares
 
Pro-rated if paid
   
At end of performance period
             
Benefits:
                         
401(k)/DefComp Match**
  $ 45,188  
30 mos
paid for calendar yr at the end of the yr
DCRP***
  $ 72,300  
30 mos
paid for calendar yr at the end of the yr
             
Employee Health, Dental and Vision****
  $ 10,571  
18 mos
Pay COBRA for 18 months after COBRA he elects and pays retiree medical
             
Financial Planning
  $ 4,000  
1 yr
pay expenses incurred 4/08-3/09
             
Tax Preparation
  $ 4,000  
1 yr
pay expenses incurred 4/08-3/09
             
Mayo Clinic
  $ 3,000  
1 yr
Pay 2008 May physical
             
Total
  $ 6,140,500      



*based on 3-27-08 Hewitt estimate payable 1/1/09
**assumes 50% on 5% of current base pay
***assume 4% of base (no bonus paid in 07/08)
****Using current COBRA rates


 

--------------------------------------------------------------------------------